
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 141021887-4887-01]
        RIN 0648-XD587
        Fisheries of the Exclusive Economic Zone Off Alaska; Bering Sea and Aleutian Islands; 2015 and 2016 Harvest Specifications for Groundfish
        Correction
        In proposed rule 2014-28633 appearing on pages 72571-72593 in the issue of December 8, 2014, make the following correction:
        On page 72586, replace Tables 10, 11, and 12, which are duplicated on page 72587, with the following tables:
        BILLING CODE 1505-01-D
        
          
          EP21JA15.022
        
      
      [FR Doc. C1-2014-28633 Filed 1-20-15; 8:45 am]
      BILLING CODE 1505-01-C
    
  